 

Security Agreement

 

This Security Agreement (this “Agreement”), dated as of September 28, 2018, is
executed by Hemispherx Biopharma, Inc., a Delaware corporation (“Debtor”), in
favor of Iliad Research and Trading, L.P., a Utah limited partnership (“Secured
Party”).

 

A. Debtor has issued to Secured Party a certain Secured Convertible Promissory
Note of even date herewith, as may be amended from time to time, in the original
face amount of $3,170,000.00 (the “Note”).

 

B. In order to induce Secured Party to extend the credit evidenced by the Note,
Debtor has agreed to enter into this Agreement and to grant Secured Party a
security interest in the Collateral (as defined below).

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

 

1. Definitions and Interpretation. When used in this Agreement, the following
terms have the following respective meanings:

 

“Collateral” has the meaning given to that term in Section 2 hereof.

 

“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
know-how, inventions, discoveries, published and unpublished works of
authorship, processes, any and all other proprietary rights, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.

 

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

 

“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, created by the Note, this Agreement, that certain Securities
Purchase Agreement of even date herewith, entered into by and between Debtor and
Secured Party (the “Purchase Agreement”), any other Transaction Documents (as
defined in the Purchase Agreement), or any modification or amendment to any of
the foregoing, , (b) all costs and expenses, including attorneys’ fees, incurred
by Secured Party or any affiliate of Secured Party in connection with the Note
or in connection with the collection or enforcement of any portion of the
indebtedness, liabilities or obligations described in the foregoing clause (a),
(c) the payment of all other sums, with interest thereon, advanced in accordance
herewith to protect the security of this Agreement, and (d) the performance of
the covenants and agreements of Debtor contained in this Agreement and all other
Transaction Documents.

 

“Permitted Liens” means (a) Liens for taxes, assessments and other governmental
charges or levies not yet delinquent or Liens for taxes, assessments and other
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established, (b) Liens in
favor of Secured Party, (c) Liens which constitute purchase money security
interests or arise in connection with Capitalized Leases (and attaching only to
the property being purchased or leased), (d) Liens securing the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business, (e)
Liens securing premium financing obligations, (f) Liens arising from
precautionary UCC financing statement filings in respect of operating leases,
and (g) Liens existing on the date hereof.

 

 1 

  

 

“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.

 

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

 

2. Grant of Security Interest. As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest in all
right, title, interest, claims and demands of Debtor in and to the property
described in Schedule A hereto, and all replacements, proceeds, products, and
accessions thereof (collectively, the “Collateral”).

 

3. Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction or other jurisdiction of
Debtor or its subsidiaries (including without limitation Delaware and Florida)
any financing statements or documents having a similar effect and amendments
thereto that provide any other information required by the Uniform Commercial
Code (or similar law of any non-United States jurisdiction, if applicable) of
such state or jurisdiction for the sufficiency or filing office acceptance of
any financing statement or amendment, including whether Debtor is an
organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.

 

4. General Representations and Warranties. Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, (b) upon the filing of
UCC-1 financing statements with the Delaware Secretary of State, Secured Party
shall have a perfected first-position security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens, (c) Debtor has received at least a
reasonably equivalent value in exchange for entering into this Agreement, (d)
Debtor is not insolvent, as defined in any applicable state or federal statute,
nor will Debtor be rendered insolvent by the execution and delivery of this
Agreement to Secured Party; and (e) as such, this Agreement is a valid and
binding obligation of Debtor.

 

5. Additional Covenants. Debtor hereby agrees:

 

5.1. to perform all acts that may be necessary to maintain, preserve, protect
and perfect in the Collateral, the Lien granted to Secured Party therein, and
the perfection and priority of such Lien;

 

5.2. to procure, execute (including endorse, as applicable), and deliver from
time to time any endorsements, assignments, financing statements, certificates
of title, and all other instruments, documents and/or writings reasonably deemed
necessary or appropriate by Secured Party to perfect, maintain and protect
Secured Party’s Lien hereunder and the priority thereof;

 

5.3. to provide at least fifteen (15) days prior written notice to Secured Party
of any of the following events: (a) any changes or alterations of Debtor’s name,
(b) any changes with respect to Debtor’s address or principal place of business,
(c) the formation of any subsidiaries of Debtor; or (d) any changes in the
location of the Collateral;

 

 2 

  

 

5.4. upon the occurrence of an Event of Default (as defined in the Note) under
the Note and, thereafter, at Secured Party’s request, to endorse (up to the
outstanding amount under such promissory notes at the time of Secured Party’s
request), assign and deliver any promissory notes and all other instruments,
documents, or writings included in the Collateral to Secured Party, accompanied
by such instruments of transfer or assignment duly executed in blank as Secured
Party may from time to time specify;

 

5.5. not to sell or otherwise dispose, or offer to sell or otherwise dispose, of
the Collateral or any interest therein (other than inventory in the ordinary
course of business, including, without limitation, the use and disposition of
inventory for purposes of clinical trials, disposition of obsolete assets and
the sale of unused net operating loss carryovers and research and development
tax credits);

 

5.6. not to, directly or indirectly, allow, grant or suffer to exist any Lien
upon any of the Collateral, other than Permitted Liens; and

 

5.7. at any time amounts paid by Secured Party under the Transaction Documents
are used to purchase Collateral, Debtor shall perform all acts that may be
necessary, and otherwise fully cooperate with Secured Party, to cause (a) any
such amounts paid by Secured Party to be disbursed directly to the sellers of
any such Collateral, (b) all certificates of title pertaining to such Collateral
(as applicable) to be properly filed and reissued to reflect Secured Party’s
Lien on such Collateral, and (c) all such reissued certificates of title to be
delivered to and held by Secured Party.

 

6. Authorized Action by Secured Party. Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Agreement to
perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral; (d) file a copy of this
Agreement with any governmental agency, body or authority, at the sole cost and
expense of Debtor; (e) insure, process and preserve the Collateral; (f) pay any
indebtedness of Debtor relating to the Collateral; (g) execute and file UCC
financing statements and other documents, certificates, instruments and
agreements with respect to the Collateral or as otherwise required or permitted
hereunder; and (h) take any and all appropriate action and execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement; provided, however, that Secured Party shall not
exercise any such powers granted pursuant to clauses (a) through (c) above prior
to the occurrence of an Event of Default and shall only exercise such powers
during the continuance of an Event of Default. The powers conferred on Secured
Party under this Section 6 are solely to protect its interests in the Collateral
and shall not impose any duty upon it to exercise any such powers. Secured Party
shall be accountable only for the amounts that it actually receives as a result
of the exercise of such powers, and neither Secured Party nor any of its
stockholders, directors, officers, managers, employees or agents shall be
responsible to Debtor for any act or failure to act, except with respect to
Secured Party’s own gross negligence or willful misconduct. Nothing in this
Section 6 shall be deemed an authorization for Debtor to take any action that it
is otherwise expressly prohibited from undertaking by way of other provision of
this Agreement.

 

 3 

  

 

7. Default and Remedies.

 

7.1. Default. Debtor shall be deemed in default under this Agreement upon the
occurrence of an Event of Default.

 

7.2. Remedies. Upon the occurrence of any such Event of Default, Secured Party
shall have the rights of a secured creditor under the UCC, all rights granted by
this Agreement and by law, including, without limiting the foregoing, (a) the
right to require Debtor to assemble the Collateral and make it available to
Secured Party at a place to be designated by Secured Party, and (b) the right to
take possession of the Collateral, and for that purpose Secured Party may enter
upon premises on which the Collateral may be situated and remove the Collateral
therefrom. Debtor hereby agrees that fifteen (15) days’ notice of a public sale
of any Collateral or notice of the date after which a private sale of any
Collateral may take place is reasonable. In addition, Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of Secured Party’s rights and remedies hereunder, including, without
limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section 7.2 without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section 7.2, are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which Secured Party may be
entitled. No failure or delay on the part of Secured Party in exercising any
right, power, or remedy will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. All of Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.

 

7.3. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (b) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section.
Without limitation upon the foregoing, nothing contained in this Section shall
be construed to grant any rights to Debtor or to impose any duties on Secured
Party that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section.

 

 4 

  

 

7.4. Marshalling. Secured Party shall not be required to marshal any present or
future Collateral for, or other assurances of payment of, the Obligations or to
resort to such Collateral or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. To the extent
that it lawfully may, Debtor hereby agrees that it will not invoke any law
relating to the marshalling of Collateral which might cause delay in or impede
the enforcement of Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, Debtor hereby irrevocably waives the benefits of
all such laws.

 

7.5. Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

 

(a) First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;

 

(b) Second, to the payment to Secured Party of the amount then owing or unpaid
on the Note (to be applied first to accrued interest and fees and second to
outstanding principal) and all amounts owed under any of the other Transaction
Documents or other documents included within the Obligations; and

 

(c) Third, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whosoever may be lawfully entitled to receive the same.

 

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

 

8. Miscellaneous.

 

8.1. Notices. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by this reference.

 

8.2. Non-waiver. No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

 

8.3. Amendments and Waivers. This Agreement may not be amended or modified, nor
may any of its terms be waived, except by written instruments signed by Debtor
and Secured Party. Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.

 

8.4. Assignment. This Agreement shall be binding upon and inure to the benefit
of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.

 

 5 

  

 

8.5. Cumulative Rights, etc. The rights, powers and remedies of Secured Party
under this Agreement shall be in addition to all rights, powers and remedies
given to Secured Party by virtue of any applicable law, rule or regulation of
any governmental authority, or the Note, all of which rights, powers, and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing Secured Party’s rights hereunder. Debtor waives any right to
require Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.

 

8.6. Partial Invalidity. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 

8.7. Expenses. Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with the custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Agreement.

 

8.8. Entire Agreement. This Agreement, the Note, and the other Transaction
Documents, taken together, constitute and contain the entire agreement of Debtor
and Secured Party with respect to this particular matter and supersede any and
all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

8.9. Governing Law; Venue. Except as otherwise specifically set forth herein,
the parties expressly agree that this Agreement shall be governed solely by the
laws of the State of Utah, without giving effect to the principles thereof
regarding the conflict of laws; provided, however, that enforcement of Secured
Party’s rights and remedies against the Collateral as provided herein will be
subject to the UCC. The provisions set forth in the Purchase Agreement to
determine the proper venue for any disputes are incorporated herein by this
reference.

 

8.10. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

 

8.11. Purchase Agreement; Arbitration of Disputes. By executing this Agreement,
each party agrees to be bound by the terms, conditions and general provisions of
the Purchase Agreement and the other Transaction Documents, including without
limitation the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.

 

8.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument. Any electronic copy of a party’s executed counterpart
will be deemed to be an executed original.

 

8.13. Further Assurances. Debtor shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as Secured Party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

8.14. Time of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

 6 

  

 

IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

 



  SECURED PARTY:           Iliad Research and Trading, L.P.           By: Iliad
Management, LLC, its General Manager               By: Fife Trading, Inc.,
Manager                 By: /s/ John M. Fife         John M. Fife, President

 

  DEBTOR:       Hemispherx Biopharma, Inc.       By: /s/ Tom Equels   Name: Tom
Equels   Title: CEO/PRES

 

[Signature Page to Security Agreement]

 

   

  

 

SCHEDULE A

 

TO SECURITY AGREEMENT

 

All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets owned as of the date hereof and/or acquired by Debtor at any
time while the Obligations are still outstanding, including without limitation,
the following property:

 

1. All equity interests in all wholly- or partially-owned subsidiaries of
Debtor;

 

2. All customer accounts;

 

3. All goods and equipment now owned or hereafter acquired, including, without
limitation, all laboratory equipment, growing equipment, computer equipment,
office equipment, machinery, containers, fixtures, vehicles, and any interest in
any of the foregoing, and all attachments, accessories, accessions,
replacements, substitutions, additions, and improvements to any of the
foregoing, wherever located;

 

4. All inventory now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Debtor’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Debtor’s books relating to any of the
foregoing;

 

5. All accounts receivable, contract rights, general intangibles, healthcare
insurance receivables, legal claims, payment intangibles and commercial tort
claims, now owned or hereafter acquired, including, without limitation, all
software and computer programs including source code, methods, goodwill, license
agreements, information, any and all other proprietary rights, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer disks, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind and whether in tangible or
intangible form or contained on magnetic media readable by machine together with
all such magnetic media, and all rights corresponding to all of the foregoing
throughout the world, now owned and existing or hereafter arising, created or
acquired;

 

6. All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Debtor arising out of
the sale or lease of goods, the rendering of services by Debtor (subject, in
each case, to the contractual rights of third parties to require funds received
by Debtor to be expended in a particular manner), whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Debtor and
Debtor’s books relating to any of the foregoing;

 

7. All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;

 

8. All other assets, goods and personal property of Debtor, wherever located,
whether tangible or intangible, and whether now owned or hereafter acquired; and

 

9. Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.

 

Notwithstanding the foregoing, and for the avoidance of doubt, the foregoing
shall expressly exclude (i) all Intellectual Property of Debtor, (ii) any lease,
license or contract to which Debtor is a party, or any license, consent, permit,
variance, certification, authorization or approval of any governmental authority
(or any person acting on behalf of a governmental authority) of which Debtor is
the owner or beneficiary, or any of its rights or interests thereunder, if and
for so long as the grant of a security interest therein shall constitute or
result in the abandonment, invalidation or unenforceability of the right, title
or interest of such Borrower therein or a breach or termination pursuant to the
terms of, or a default under, such lease, license or contract or such license,
consent, permit, variance, certification, authorization or approval (other than,
to the extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC); and (iii) any equipment owned
by Debtor on the date hereof or hereafter acquired that is subject to a purchase
money lien or a lien securing a capitalized lease obligation.

 

   

  

 